Citation Nr: 9915860	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  98-07 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
amputation of the left leg below the knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from January 1943 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In May 1995 the veteran filed a notice of disagreement (NOD) 
with a June 1994 rating action which denied a rating in 
excess of 30 percent for bilateral hearing loss.  After a 
statement of the case (SOC) was issued in November 1995, the 
appeal was perfected by the filing of a Substantive Appeal 
(VA Form 9, Appeal to the Board), signed by the veteran, 
later in November 1995 in which he requested a hearing at the 
RO.  A hearing was scheduled in May 1996 but VA Form 119, 
Report of Contact, reflects that the veteran wished to cancel 
the hearing and withdraw the appeal for an increased rating 
for bilateral hearing loss.  The VA Form 119 is signed by the 
veteran's service representative and indicates that the 
veteran had been personally contacted.  

38 C.F.R. § 20.204(c) (1998) provides that withdrawal of an 
appeal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  Here, the VA Form 119 reflects on its face that 
the withdrawal was by the express consent of the veteran 
and, thus, that issue, having been withdrawn, is not before 
the Board.  


REMAND

38 U.S.C.A. § 1151 was recently amended to include a fault 
requirement.  Pub. L. 104-21, Title IV, § 422(a); Sept. 26, 
1996, 110 Stat. 2926.  "Congress has amended section 1151 to 
reincorporate the fault requirement [and that statutory 
amendment is] applicable to all claims filed on or after 
October 7, 1997."  Boggs v. West, 11 Vet. App. 334, 343 
(1998).  (But see VAOGCPREC 40-97 holding that the amended 
statute is applicable to all claims filed on or after October 
1, 1997).  

As amended, 38 U.S.C.A. §  1151 now provides, in pertinent 
part, that compensation shall be awarded for a qualifying 
additional disability where the qualifying additional 
disability was not the result of the veteran's willful 
misconduct and was was caused by VA hospital care, medical 
or surgical treatment and the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
the part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or was the 
result of an event not reasonably foreseeable; 

The veteran filed his claim for compensation pursuant to 
38 U.S.C.A. § 1151 on November 26, 1997.   His claim must, 
therefore, be considered under the amended statute.  The RO 
has not done this.

Accordingly, for reasons of due process, the case is REMANDED 
for the following action:

1.  The RO should readjudicate the claim 
under 38 U.S.C.A. § 1151, as amended.  If 
the benefit sought is not granted, he and 
his representative should be furnished a 
Supplemental Statement of the Case 
containing the current provisions of 
38 U.S.C.A. § 1151 as they apply to 
claims filed after October 1997.  The 
veteran may submit any additional 
evidence relevant to his claim while it 
is in remand status.  The case should 
then be returned to the Board after 
completion of the necessary procedures, 
if in order.

2. This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 
1996)(Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all 
cases that have been remanded by the 
Board and by the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7252 (West 
1991), only a decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Veterans Appeals.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1997).






